DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2022 has been entered.
 
Response to Amendment

The amendment filed 10 June 2022 has been entered.  Claims 1-3, 6-10 and 12 are currently pending in the application.  Claims 9-10 and 12 are withdrawn.  The rejections of record from the office action dated 15 January 2022 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2013/0260976 A1), Robert et al. (WO 2017013330 A1, using US 2018/0215522 A1 as an English equivalent) and Miyamori et al. (US 2009/0082510 A1).
Regarding claims 1-3 and 6-8, Schmidt discloses a laminate for use in a reclosable package (i.e. a multilayer film)(abstract, [0001]), wherein the laminate comprises a base layer (complexable layer C) consisting of a composition, an adhesive layer (i.e. adhesive layer A) and a welding layer (i.e. hot-sealable and splittable layer B)([0023]-[0026]), wherein the adhesive layer comprises a hot melt adhesive/PSA adhesive and has a thickness of 6-35 µm (i.e. overlapping a thickness ranging from 7 to 50 µm, 8 to 25 µm)([0027]), wherein the welding layer may have a PE sublayer for improving adhesion to the adhesive layer and a welding sublayer that may comprise LDPE (i.e. at least 96% by weight of a thermoplastic polyolefinic material P; tie layer D connecting the layer A to the layer B) ([0029]-[0036]).  It is noted that the layer B of modified Schmidt may consist of LDPE ([0034])(i.e. at least 96% by weight of a thermoplastic polyolefinic material).
Schmidt does not disclose an extrudable hot-melt pressure sensitive adhesive composition which has a melt flow index, measured for a temperature of 190°C  and a total weight of 2.16 kg, ranging from 0.01 to 200 g/10 minutes or comprising from 40 to 70 by weight of a composition a1 of styrene block copolymers comprising at least one elastomer block, the composition a1 comprising 30 to 90% by weight of a diblock copolymer chosen from SI, SBI, SIB, SB, SEB and SEP and 10 to 70% by weight of a triblock copolymer chosen from SIS, SIBS, SBS, SEBS and SEPS, the total content of styrene units of a1 of from 10 to 40% by weight on the basis of total weight of a1 and from 30 to 60% by weight of one or more tackifying resins a2.
Robert discloses a multilayer foil, for a reclosable package, comprising an adhesive layer A having a thickness of from 7 to 50 µm consisting of an extrudable hot melt pressure sensitive adhesive composition having an MFI at 190°C and 2.16 Kg of from 0.01 to 200 g/10 min and comprises from 40 to 70 by weight of a composition a1 of styrene block copolymers comprising at least one elastomer block, the composition a1 comprising 30 to 90% by weight of a diblock copolymer chosen from SI, SBI, SIB, SB, SEB and SEP and 10 to 70% by weight of a triblock copolymer chosen from SIS, SIBS, SBS, SEBS and SEPS, the total content of styrene units of a1 of from 10 to 40% by weight on the basis of total weight of a1 and from 30 to 60% by weight of one or more tackifying resins a2, a heat sealable and cleavable layer C and a complexable layer B, the layer A providing the tie between layers B and C (i.e. extrudable hot-melt pressure sensitive adhesive composition)(abstract, [0008]-[0013], [0036]-[0046], [0077]-[0079]).
Schmidt and Robert are analogous art because they both teach about reclosable packages comprising a laminate comprising a heat seal layer, an adhesive layer and a complexable layer.  It would have been obvious to one of ordinary skill in the art to use the hot melt pressure sensitive adhesive of Robert as the PSA in the laminate/reclosable package of Schmidt because it is a known composition for use as an adhesive layer in a reclosable packaging laminate and therefore, doing so would amount to nothing more than using a known material/adhesive in a known environment to accomplish an entirely expected result.
Schmidt does not disclose that the composition f comprises on the basis of its total weight from 0.005 to 1% by weight of a thermoplastic fluorinated (co) polymer F or that the (co)polymer F is a homopolymer or copolymer of vinylidene fluoride or a copolymer of vinylidene fluoride and hexafluoropropylene.
Miyamori discloses using a fluoroelastomer such as a vinylidene fluoride and hexafluorpropylene copolymer as a processing additive for a melt-processable resin composition in an amount of 0.001 to 5% (i.e. overlapping from 0.005 to 1% by weight of a thermoplastic fluorinated (co) polymer F; homopolymer or copolymer of vinylidene fluoride; copolymer of vinylidene fluoride and hexafluoropropylene) ([0011], [0025]-[0026], [0076]).
Schmidt and Miyamori are analogous art because they both teach about compositions comprising a melt-processable resin.  It would have been obvious to add the fluoroelastomer processing additive of Miyamori to any layer of modified Schmidt including Layer B in order to improve the processability of the compositions to make it easier to make the multilayer film.

Response to Arguments

Applicant's arguments filed 10 June 2022 have been fully considered but they are not persuasive.
Applicant argues that Schmidt uses a specific PSA to reduce cracks and piping and therefore one of skill in the art would not use the PSA of Robert because it would change the principle of operation of the prior art.
Applicant’s argument is unpersuasive because applicant provides no evidence to support the assertion that the PSA of Robert would suffer from cracks or piping such that it would change the principle of operation of Schmidt.
Applicant argues that the preferred PSA of Schmidt constitutes a teaching away from the PSA of Robert.
Applicant’s argument is unpersuasive given that applicant provides no evidence to support the assertion that the PSA of Robert is inferior to the PSA of Schmidt. 
Applicant points to the Declaration of Christophe Robert and Romain Puchois, which asserts that one of ordinary skill would expect that replacing the adhesive taught by Schmidt would be inferior since a specific PSA is taught in Schmidt and in their opinion one of skill in the art would have been led away from replacing the adhesive of Schmidt with the adhesive of Robert, so using a different PSA would be demotivating and since Robert teaches an extrudable adhesive and Schmidt teaches a sprayable adhesive, Schmidt and Robert are not analogous.
Applicant’s argument is unpersuasive because it amounts to nothing more than opinion evidence and conclusory statements that are not supported by any data.  Given that both adhesives are PSAs and in light of the fact that no evidence is presented that one would be inferior or unsubstitutable, examiner’s position remains that it would have been obvious to one of ordinary skill in the art to use the hot melt pressure sensitive adhesive of Robert as the PSA in the laminate/reclosable package of Schmidt because it is a known composition for use as an adhesive layer in a reclosable packaging laminate and therefore, doing so would amount to nothing more than using a known material/adhesive in a known environment to accomplish an entirely expected result.
 Regarding the argument that the adhesive of Schmidt must be applied by spraying through a nozzle, contrary to applicant’s assertion, the adhesive of Schmidt may also be applied via roller (Schmidt [0009]) and therefore does not require that the adhesive is applied by spraying through a nozzle.
Applicant argues that Schmidt and Robert are non-analogous art because they comprise different layers to be bonded by the adhesive.
Examiner’s position remains that Schmidt and Robert are analogous art because they both teach about reclosable packages comprising a laminate comprising a heat seal layer, an adhesive layer and a complexable layer and are therefore in the same field of endeavor as the claimed invention.
Applicant provides no evidence to support the assertion that the PSA of Robert could not be used in Schmidt or would be inferior to the PSA of Schmidt.
Applicant argues that Miyamori is non-analogous art.
Applicant’s argument is unpersuasive given that Schmidt and Miyamori are analogous art because they both teach about compositions comprising a melt-processable resin and are therefore in the same field of endeavor as the claimed invention.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782